Exhibit 10.3

 

[ex10-3.jpg]


 

September 23, 2017

 

Mr. Randy May

 

Dear Mr. May:

 

Ecoark Holdings, Inc., a Nevada corporation (the “Company”), is pleased to
provide this offer to you in connection with your service as the Company’s Chief
Executive Officer. This letter shall constitute an agreement (the “Agreement”)
between you and the Company and contains all of the terms and conditions
relating to the services you will provide. You will, of course, continue to
serve as the Chairman of the Company’s Board of Directors, and nothing in this
Agreement impacts your service as the Company’s Chairman.

 

1. Term. The term of this Agreement (“Term”) will commence on October 1, 2017,
and shall continue until terminated in accordance with Paragraph 5 below.

 

2. Services. You agree to render services as the Company’s Chief Executive
Officer, consistent with the scope of duties as set forth in the Company’s
Bylaws and other governing documents. The services described in this Section 2
are referred to as your “Duties.”

 

3. Compensation. You will receive cash compensation of $200,000 per year,
payable in accordance with the Company’s standard payroll practices, during the
Term of this Agreement. This annual salary will increase to $350,000, contingent
upon the Company achieving positive cash flow from operations for two
consecutive quarters. You will also be reimbursed for reasonable, documented
expenses incurred by you in connection with the performance of the Duties. In
addition, you will be eligible to participate in regular health insurance and
other employee benefit plans established by the Company for its employees from
time to time.

 

4. Confidential Information; Non-Disclosure. In consideration of your access to
the premises of the Company and/or your access to certain Confidential
Information of the Company, you hereby represent and agree as follows:

 

4.1. Definition. For purposes of this Agreement, “Confidential Information”
means: (a) any information that the Company possesses that has been created,
discovered, or developed by or for the Company, and that has or could have
commercial value or utility in Company’s business; or (b) any information that
is related to the Company’s business and is generally not known by non-Company
personnel. By way of illustration, but not limitation, Confidential Information
includes trade secrets and any information concerning products, processes,
formulas, designs, inventions (whether or not patentable or registrable under
copyright or similar laws, and whether or not reduced to practice), discoveries,
concepts, ideas, improvements, techniques, methods, research, development and
test results, specifications, data, know-how, software, formats, marketing plans
and analyses, business plans and analyses, strategies, forecasts, customer and
supplier identities, characteristics, and agreements. Notwithstanding the
foregoing, the term Confidential Information does not include: (a) any
information that becomes generally available to the public other than as a
result of a breach of the confidentiality portions of this Agreement, or any
other agreement requiring confidentiality between the Company and you; (b)
information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and (c)
information known by you prior to receipt of such information from the Company,
which prior knowledge can be documented.

 





 

 

4.2. Non-Disclosure. You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as may be
necessary in the course of your business relationship with the Company. You
agree to hold all Confidential Information in strict confidence and to safeguard
all Confidential Information with a commercially reasonable degree of care. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
Section 4.2 will survive termination of this Agreement. You agree to promptly
return any Confidential Information, along with any reproductions or copies to
the Company upon the Company’s demand, upon termination of this Agreement, or
upon your termination or resignation, as set forth in Section 5 herein.

 

5. Termination and Resignation. Your position as Chief Executive Officer may be
terminated in accordance with the terms set forth in the Company’s Bylaws. You
may also resign your position for any or no reason on the terms set forth in the
Company’s Bylaws, and such resignation will be effective upon its acceptance by
the Company’s Board of Directors. Upon the effective date of any such
termination or resignation, your right to compensation hereunder will terminate
subject to the Company’s obligations to pay you any compensation that you have
already earned and to reimburse you for approved expenses already incurred in
connection with the performance of your Duties as of the effective date of such
termination or resignation.

 

6. No Assignment. Because of the personal nature of the services to be rendered
by you, this Agreement may not be assigned by you without the prior written
consent of the Company.

 

7. Adherence to Relevant Policies. You have been provided copies of the
Company’s relevant policies and procedures, including, among others, the
Delegation of Authority Policy, Anti-Corruption Policy, Related Party Policy,
Insider Trading Policy, Financial Disclosure Policy, Human Resources Policy,
Hiring Compensation Policy, Code of Ethics, Supplier Code of Ethics, Whistle
Blower Policy, Information Security Policies, End User Computing Policy, IT
Strategies Policy, and other policies adopted by Ecoark Holdings, Inc. (the
“Policies”). You agree to adhere to the Policies and, to the extent necessary,
will separately sign acknowledgements confirming your agreement to abide by the
terms of the Policies.

 

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Arkansas, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Arkansas.

  

9. Miscellaneous. This Agreement expresses the entire understanding with respect
to the subject matter hereof and supersedes and terminates any prior oral or
written agreements with respect to the subject matter hereof. Any term of this
Agreement may be amended and observance of any term of this Agreement may be
waived only with the mutual written consent of the parties. Waiver of any term
or condition of this Agreement by any party shall not be construed as a waiver
of any subsequent breach or failure of the same term or condition or waiver of
any other term or condition of this Agreement. The failure of any party at any
time to require performance by any other party of any provision of this
Agreement shall not affect the right of any such party to require future
performance of such provision or any other provision of this Agreement. If any
provision of this Agreement is found to be invalid, the parties agree that such
invalidity shall not affect the validity of the remaining portions of this
Agreement. This Agreement may be executed in separate counterparts each of which
will be an original and all of which taken together will constitute one and the
same agreement.

 



 2 

 

 

This Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.

 

  Sincerely,         ECOARK HOLDINGS, INC.         By:     Name:  Jay Puchir    
Title:    Chief Executive Officer

  

AGREED AND ACCEPTED:

 



   

Randy May

 

 

3

 

